 LABORERS LOCAL 113 (SUPER EXCAVATORS) 113Laborers™ International Union of North America, Local No. 113, AFLŒCIO and Super Excavators, Inc. and International Union of Operating Engi-neers, Local No. 139, AFLŒCIO.  Case 30ŒCDŒ158 October 30, 1998 DECISION AND DETERMINATION OF DISPUTE BY MEMBERS FOX, LIEBMAN, AND HURTGEN The charge in this Section 10(k) proceeding was filed on March 2, 1998, by the Employer, alleging that the Respondent, Laborers™ International Union of North America, Local No. 113, AFLŒCIO, violated Section 8(b)(4)(D) of the National Labor Relations Act by engag-ing in proscribed activity with an object of forcing the Employer not to reassign certain work from employees it represents, who were then performing the work, to em-ployees represented by International Union of Operating Engineers, Local No. 139, AFLŒCIO.  The hearing was held on April 7, 1998, before Hearing Officer Stephen J. Schultz. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error.  On the entire re-cord, the Board makes the following findings. I.  JURISDICTION The Employer, a Wisconsin corporation, is an under-ground excavating company with its principal office in Menomonee Falls, Wisconsin.  During the 12 months preceding the hearing, it purchased and received goods, materials, and services valued in excess of $50,000 di-rectly from suppliers located outside the State of Wis-consin.  The parties stipulate, and we find, that the Em-ployer is engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that Laborers Local 113 and Operating Engineers Local 139 are labor organi-zations within the meaning of Section 2(5) of the Act. II. THE DISPUTE A. Background and Facts of Dispute The Employer, as a member of the Wisconsin Under-ground Contractors Association (WUCA), is signatory to collective-bargaining agreements with both Unions: the Sewer, Tunnel and Water Collective Bargaining Agree-ment between WUCA and the Wisconsin Laborers™ Dis-trict Council, representing Laborers Local 113; and the Sewer, Water & Tunnel Master Agreement Area I be-tween WUCA and Operating Engineers Local 139. On November 11, 1997, the Employer began con-structing an underground sewer system, known inter-changeably as the 26th and Brown Project or the 30th and Meineke Project, for the city of Milwaukee.  The construction project encompasses digging seven shafts (or holes in the ground) and 3600 feet of linear tunnel.  The shafts are braced vertical excavations, ranging from 55 to 75 feet in depth, and from 24 to 28 feet in diameter.  The digging is initiated by a backhoe and crane situated on the surface, weighing in excess of 100,000 pounds and operated by employees represented by the Operating Engineers.  Laborers-represented employees perform the below-grade work in the shafts and tunnels, including the manual labor involved in ribbing, lagging, and haypin-ning in order to shore up the walls of the shafts and tun-nels to prevent their collapse.  When the shaft is sunk to the desired depth, a mini-excavator or backhoe weighing under 20,000 pounds is lowered onto the bottom of the shaft and used intermittently to assist in the removal of ground from the edges of the vertical shaft and to exca-vate the tunnels.1  The mini-excavator or backhoe is a tracked, mobile machine with a hydraulic arm excavator and bucket attached, which is operated by the use of both hand and foot controls. The Employer assigned to its Laborers-represented employees the operation of the mini-excavator below-grade on the 26th and Brown Project. On December 16, 1997, Willie D. Ellis, Operating En-gineers Local 139™s business representative, filed a grievance against the Employer alleging that it ﬁutilized non-bargaining unit members to perform bargaining unit work (Backhoe Excavator).ﬂ  The grievance does not demand reassignment of the work on the mini-excavator to Local 139 but rather seeks money damages, in the form of back wages and benefits, with interest, for indi-viduals who would have been referred by Local 139 to perform the mini-backhoe excavator work on the 26th and Brown Project.  The cover letter states: I [Willie D. Ellis] wish to make the position of the In-ternational Union of Operating Engineers, Local 139, on this matter absolutely clear.  Technically, we have no problem with whomever the employer has operating this piece of equipment.  Of course, we would rather see this piece of equipment assigned to a member of our bargaining unit in accordance with the bargaining agreement.  However, if this is not the case, we do de-mand that a bargaining unit member be remunerated in the appropriate amount with regard to the applicable wage and fringe benefit rates for all hours that the ma-chine(s) was/is in operation. The Employer™s vice president, Jeff Weakly, replied by letter of December 31, 1997, asserting that the griev-ance involved a jurisdictional dispute and the assignment of ﬁall underground workﬂ to Laborers Local 113. Ellis responded to Weakly on January 21, 1998, as fol-lows:2                                                            1 The excavated material (or muck) from the tunnel construction is gathered and removed by use of conveyor belts and mucking machines, and then manually put into clam buckets and lifted out by the above-ground crane. 2 Hereinafter all dates refer to 1998. 327 NLRB No. 31  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 114Allow us to make our position absolutely clear.  We are 
not concerned with whomever the employer has operat-
ing this piece of equipment. . . .  Please let me know if 
we are to consider the December 31 letter as a refusal 
to process the grievance and/or arbitrate so we may 
consider whether other litigation options must be pur-
sued. 
Weakly™s January 28 reply asserted that the Employer 
was not refusing to process Local 139™s grievance and/or 

arbitrate the dispute
.3 Thereafter, on about February 3, 1998, Laborers Busi-
ness Manager William E. Johnson notified Weakly by 

letter that Local 113 would ﬁdo all in it™s [sic] power and 
use all lawful meansﬂ to protect the jurisdiction of Local 
113 to continue to perform the backhoe work.  Johnson 
again wrote to Weakly on about February 16, stating: 
I have information that Operating Engineers, Local No. 
139, continues to pressure Super Excavators to change 
the assignment from Laborers to Operators.  As stated 
in the February 3, 1998 letter, the work in dispute has 
historically been performed by Laborers in this area.  
Should the assignment be changed from Laborers to 
Operators, Local No. 113 will have no other choice but 
to 
use every means at it™s 
[sic]
 disposal, including strik-
ing, to protect the Laborers jurisdiction. 
The Employer continued its assignment of the work to 
its employees represented by the Laborers and filed the 
instant charge. 
B. Work in Dispute 
The work in dispute is the operation of mini-excavator 
mobile backhoes below ground in vertical shaft and tun-
nel construction on the sewer project at 30th and Mei-
neke in Milwaukee, Wisconsin. 
C. Contentions of the Parties 
Operating Engineers Local 139 moved to quash the 
notice of hearing,
4 contending that there is no 10(k) dis-
pute because it has expressly disclaimed any interest in 
reassignment of the work in dispute; it merely filed a 

grievance requesting pay-in-lieu of work, based on its 
9(a) representative status and the Employer™s contractual 
obligation to ﬁgive [Local 139] first opportunity to dis-
patch . . . helpﬂ  when the employer ﬁneeds additional 
employees for work within the [the Union™s] jurisdic-
tion.ﬂ 
The Employer and the Laborers assert that a jurisdic-
tional dispute exists, based on both Unions™ claims to the 

work and the Laborers™ threat to strike in support of its 

claim.  They argue that Local
 139™s purported disclaimer 
is not valid, because the 
above-quoted December 16, 
1997 letter, i.e., ﬁwe would rather see this piece of 
                                                          
                                                           
3 An attorney for Local 139 subsequently sent Weakly a Request for 
Arbitration Panel form for signature and return.  When the Employer 
failed to respond, Local 139 submitted the form unilaterally. 
4 The hearing officer denied the motion to quash. 
equipment assigned to a member of our bargaining unit,ﬂ 
makes clear that Local 139™s primary objective was for 
the assignment of the work.  
They further argue that the 
alleged disclaimer is belied by Local 139™s action in 
seeking payment-in-lieu of the disputed work and by 
adducing evidence with respect 
to the factors, i.e., collec-tive-bargaining agreement, skills, safety, area, industry, 
and employer practice, that it 
contends favor an award of 
the disputed work to employees it represents. 
The Employer and the Laborer
s further assert that an 
award in favor of employees represented by the Laborers 
is justified by the Laborers™ collective-bargaining agree-
ment, employer preference and past practice, and area 
and industry practice.  In addition, the Employer points 
out that familiarity and co
mpetency by the Laborers-
represented employees are especially important in the 
shoring process, which requires two 2-man teams experi-
enced in that work on each cr
ew, and that safety and effi-
ciency and economy of operations would be compro-
mised if employees represented by the Operating Engi-
neers were assigned to perform the work in dispute be-
cause an additional employee would have to be hired for 
each underground excavation crew
 to assist in that shor-
ing activity.
5 D. Applicability of the Statute 
Before the Board may proceed with a determination of 
dispute under Section 10(k) of the Act, it must be satis-
fied that: (1) there are compe
ting claims for the work; (2) 
there is reasonable cause to believe that Section 
8(b)(4)(D) has been violated; and (3) the parties have not 
agreed on a method for the voluntary adjustment of the 
dispute. 
Initially, we find that there are competing claims for 
the work.  Thus, the Laborers have at all times claimed 
the work in dispute, and Local 139 has, despite its protes-

tations, claimed the work by virtue of its admission in its 
December 16, 1997 letter, that it was seeking assignment 
of the disputed work and also by filing a pay-in-lieu 
grievance.
6  We further find that the Laborers, by letter of 
 5 According to the Employer 
and the Laborers, a Laborers-
represented employee operating the mini-excavator assists those en-
gaged in shoring activity from his or her vantage point on the machin-
ery and also works alongside them when the machine is not in use, 

whereas a mini-excavator operator re
presented by the Operating Engi-
neers would not be qualified to do so. 
6 Contrary to our dissenting colleague's view, 
Laborers (Capitol 
Drilling Supplies), 318 NLRB 809 (1995), is inapplicable to this case.  
In 
Capitol Drilling, the Board held that a union's action through a 
grievance procedure to enforce an 
arguably meritorious claim against a 
general contractor in breach of a lawful union signatory clause does 

not, without more, constitute a claim 
to the work being performed by a 
subcontractor™s employees. The Board 
relied on the fact that there were 
two disputes in that case, one rega
rding the actions of the general con-
tractor, and one involving the actions
 of the subcontractor who ulti-
mately had assigned the work to 
a specific group of employees. The 
Board quashed the notice of 10(k) hearing, noting that the union which 
had filed the grievance against the general contractor on a contractual 
issue had not thereby made a 
competing claim directed at the subcon-
 LABORERS LOCAL 113 (SUPER EXCAVATORS) 115February 16, 1998, threatened
 to take economic action, 
including striking, against the Employer if the work was 
reassigned to Local 139. 
Moreover, the Employer, the Laborers, and the Operat-
ing Engineers stipulated at 
the hearing that there is no 
agreed-upon method for voluntary adjustment of the 
work in dispute. 
In a 10(k) proceeding the Board is not charged with 
finding that a violation did in fact occur, but only that 

reasonable cause exists for finding a violation.  Inasmuch 

as we find that the Laborers™ February 16 letter consti-
tutes a threat of economic action if the work were reas-
signed to the Operators, reasonable cause exists to be-
lieve that a violation of Section 8(b)(4)(D) has occurred 
within the meaning of Section 10(k) of the Act.  We fur-
ther find that there is no agreed-upon method for volun-
tary adjustment of the dispute.  Accordingly, we find that 
the dispute is properly before the Board for determina-
tion.  Therefore, we find no
 merit in the Operating Engi-
neers™ argument that the notice of hearing should be 

quashed. 
E. Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 

factors. NLRB v. Electrical Workers IBEW Local 1212 
(Columbia Broadcasting), 
364 U.S. 573 (1961).  The 
Board has held that its determination in a jurisdictional 
dispute is an act of judgment based on common sense 
and experience, reached by 
balancing the factors in-volved in a particular case.  
Machinists Lodge 1743 (J. A. 
Jones Construction), 
135 NLRB 1402 (1962). 
The following factors are relevant in making the de-
termination of this dispute. 
1. Certifications and collec
tive-bargaining agreements 
There is no evidence that e
ither Union has been certi-
fied to represent employees performing the disputed 

work.  Both Unions assert, ho
wever, that their collective-
bargaining agreements entitle them to the disputed work. 
As indicated, the Employer, through the Wisconsin 
Underground Contractors Association, is a party to sepa-
rate collective-bargaining 
agreements, both effective 
through May 31, 1998, with the Unions.  The Sewer, 
Tunnel and Water Collective 
Bargaining Agreement be-
                                                                                            
                                                           
tractor who had assigned the work., Id. at 810Œ811 fn. 4. The Board did 
not overrule prior cases insofar as they
 held that a pay-in-lieu grievance 
may constitute a competing claim for work.  See 
Carpenters Los Ange-
les Council (Swinerton & Walberg),
 298 NLRB 412, 414 (1990).  See 
also Local 30, United Slate, Tile & Composition Roofers v. NLRB,
 1 F.3d 1419, 1427 (3d Cir. 1993) (atte
mpted distinction ﬁbetween seeking 
the work and seeking pay for the wo
rk is ephemeralﬂ).  The Board 
noted in Capitol Drilling
 that a 10(k) proceeding would have been 
appropriate had the union expanded 
the dispute by making a direct 
claim to the contractor. Id. at 811. Here, there is only one Employer 
involved and the Operating Engin
eers and the Laborers have each 
attempted to establish its rightful claim to the disputed work assigned 

by that Employer.  
tween WUCA and the Wisconsin Laborers™ District 
Council, representing Local 113, encompasses the exca-
vation of all shafts and tunnels within the Laborers™ ju-
risdiction, including ﬁall underground work involved in 
mines . . . tunnels, or shafts for any purpose.ﬂ  Under 
WUCA™s Sewer, Water and Tunnel Master Agreement 
Area I, Local 139 is given the first opportunity to dis-

patch help when the ﬁemployer needs additional employ-
ees for work [within their jurisdiction]ﬂ and lists employ-
ees in job classifications which include all heavy equip-
ment operators who operate backhoes (excavators) under 
130,000 pounds.
7  Based on the above evidence, we find 
that both collective-bargaini
ng agreements arguably en-
compass the work in dispute an
d that this factor therefore 
does not clearly favor an awar
d to either group of em-
ployees. 
2. Employer preference and assignment 
The Employer prefers to assign, and has assigned, all 
below-grade work to employees represented by the La-

borers because they are familiar and experienced in the 
shoring-up procedures and help to fill the two two-man 
teams required on each crew.  Accordingly, we find that 
the factor of the Employer™s preference and assignment 
favors an award of the disp
uted work to employees rep-
resented by the Laborers. 
3. Area and industry practice 
The evidence presented indicates that the Employer 
has, in the great majority of its excavation projects, as-
signed the work of operating the mini-excavator to em-
ployees represented by the Laborers.  The Operating En-
gineers, however, adduced evidence showing that em-
ployees they represent were also assigned that work on a 
number of the Employer™s projects, and not just in a few 
highly unusual situations as the Laborers contend.  Both 
Unions introduced evidence of
 area and industry practice 
that they claim supports awarding the disputed work to 
employees they represent.  We find from the foregoing 
evidence that the factor of the Employer™s past practice 
and the area and industry pr
actice does not clearly favor 
either group. 
4. Relative skills and training 
The Operating Engineers pres
ented evidence that Op-
erating Engineers-represented employees are given ex-

tensive training on all backhoes and other related ma-

chinery.  The Laborers and the Employer adduced testi-
mony showing that Laborers-represented employees are 
fully qualified by training or experience to perform the 
disputed work.  Accordingly, we find that this factor 
does not favor an award to either employee group. 
 7 As indicated previously, mini-e
xcavators weigh less than 20,000 
pounds. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 1165. Economy and efficiency of operations 
The undisputed record evid
ence reveals that the mini-
excavator is operated at most
 for 3 or 4 hours during an 
8-hour shift and for only about 1 to 1-1/2 hours when 
encountering difficult soil conditions.  The evidence fur-
ther shows that during those times when the mini-
excavator is idle, Laborers-r
epresented mini-excavator 
operators assist in the manual shoring-type work which 
Operating Engineers-represented operators are incapable 
of performing. The necessity of hiring an extra employee 
to fill the two-man teams on 
each crew in the event the 
work were awarded to Operating Engineers-represented 

employees favors awarding the work in dispute to em-
ployees represented by the Laborers in the interest of 
economy and efficiency of operations.  
Conclusions 
After considering all the rele
vant factors, we conclude 
that employees represented by the Laborers™ Interna-

tional Union of North America, Local No. 113, AFLŒ
CIO are entitled to perform the work in dispute.  We 
reach this conclusion relyin
g on the factors of employer 
preference, assignment, and 
economy and efficiency of 
operations. 
In making this determination, we are awarding the 
work to employees represented by the Laborers, not to 
that Union or its members.  The determination is limited 
to the controversy that gave rise to this proceeding. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
Employees of Super Excavators, Inc. represented by 
Laborers™ International Union of North America, Local 

No. 113, are entitled to perform the operation of the 
mini-excavator (backhoe) in below-grade shaft and tun-
nel excavations on the sewer 
project ongoing at the 30th 
and Brown Project in Milwaukee, Wisconsin. 
 MEMBER HURTGEN
, concurring. 
I agree with the majority. I write separately only to ex-
press my misgivings about 
Laborers (Capitol Drilling 
Supplies).
1 Indeed, I am inclined to agree with the dissent 
in that case. However, even assuming arguendo the va-
lidity of that case, the situation here is clearly different. 
In Capitol Drilling, 
one union filed a grievance claim 
against the general contractor, and the other union made 
a claim to the subcontractor.  
The majority held that there 
were no competing claims. In the instant case, one union 

filed a grievance claim against the employer, and the 
other union made a claim 
against the same employer
. Thus, there were competing claims.
2 The dissent contends that th
e grievance is not a claim 
for work because it seeks only pay in lieu of the work. 
                                                          
                                                           
1  318 NLRB 809 (1995). 
2 Laborers Local 1086 (Miron Construction), 
320 NLRB 99 (1995), 
relied on by the dissent, is distinguishable on the same basis. 
The contention has no merit. The pay is sought because 
the work was not given to the grieving union, and the 
Employer can avoid the grievance only by giving the 
work to the grieving union. 
Finally, it is not necessary to conclude here that there 
are in fact competing claims. It
 is only necessary to find 
reasonable cause to believe that there are competing 

claims. That test is easily met here. 
 MEMBER FOX, dissenting.  
Contrary to the majority, I would apply 
Laborers 
(Capitol Drilling Supplies),
 318 NLRB 809 (1995), and 
find that Operating Engineers Local 139 has not made a 
competing claim for the work 
at issue. I would therefore 
quash the notice of hearin
g in this proceeding. 
The Employer in this case entered into separate collec-
tive-bargaining agreements w
ith the Laborers and with 
the Operating Engineers that
 both arguably encompass 
the operation of a mini-excavator. The Employer as-

signed that work to employees represented by the Labor-
ers, and the Operating Engineers filed a pay-in-lieu 
grievance to protest the Employer™s abrogation of its 
contractual right of first referral of needed workers for 
unit work. On learning of the grievance filing, the Labor-

ers threatened to strike if
 the Employer reassigned the 
work to the Operating Engineers. The Employer re-
sponded by filing the instant 
8(b)(4)(D) charge, seeking 
to defend against the Operating Engineers™ grievance by 
asserting that that filing raises a jurisdictional dispute. 
In 
Capitol Drilling
, the Board noted that a determina-
tion that reasonable cause to believe that Section 

8(b)(4)(D) has been violated 
requires, first, evidence that 
a party has used proscribed means to enforce its claim to 

the work in dispute and, seco
nd, a showing that there are 
competing claims to the wo
rk between rival groups of 
employees. The Board held that
 a union™s effort to en-
force a lawful union signatory subcontracting clause 
against a general contractor through a grievance, arbitra-

tion, or a court action ﬁdoes not constitute a claim to the 
subcontractor for the work, provided that the union does 
not seek to enforce its position by engaging in or encour-
aging strikes, picketing, or boycotts or by threatening 
such action.ﬂ
1 Thus, even where the other union has 
made an unlawful threat to 
enforce its claim to the work, 
the union which has merely sought to enforce its contrac-
tual rights against the general contractor has not pre-
sented a ﬁcompeting claimﬂ to the work and the second 
prong is not satisfied. 
In Capitol Drilling
 the general contractor™s contractual 
commitment was to subcontract work only in accordance 
with a union signatory subcontracting clause. Here, the 
Employer-contractor contractually agreed to hire needed 
workers through the Operating Engineers hiring hall for 
unit work which, my colleag
ues agree, arguably encom-
passes mini-excavator operators. In both cases, the com-
 1 Capitol Drilling, supra at 810. 
 LABORERS LOCAL 113 (SUPER EXCAVATORS) 117plaining unions were seeking merely to enforce lawful 
contractual provisions. 
As the Board explained in 
Capitol Drilling
: ﬁIf we permit Section 10(k) to def
eat a collective-bargaining 
representative™s peaceful effo
rts at enforcing a proviso-
protected subcontracting clause
 through proper arbitral 
and judicial channels, when that representative has never 

approached any employer ab
out the work in question 
other than the one with which it has contracted, and has 

never engaged in coercion or threats of coercion relating 
to the work, then we are effectively thwarting the con-
gressional intent underlying the 8(e) construction indus-
try proviso.ﬂ
2  Applying that same reasoning to the con-
                                                          
 2 Id.
 at 811.  In
 Laborers Local 1086 (Miron Construction), 
320 NLRB 
99 (1995), where the Board quashed the 10(k) notice in reliance on 
Capitol Drilling, the Board made it clear that it would reach the same 
result even when a union™s ﬁpeaceful e
ffortsﬂ at contract enforcement 
consisted of a pay-in-lieu claim. 
gressional intent underlying
 the enforceability of collec-
tive-bargaining agreements as
 a whole under voluntarily 
agreed-upon dispute resolution procedures, I believe that 
Section 10(k) should not be used to allow an employer to 
circumvent its contractual obligations or to defeat a col-
lective-bargaining representa
tive™s peaceful efforts at 
enforcing a voluntarily agreed-upon hiring hall referral 
provision through the contractual grievance process. 
I therefore conclude that by
 the filing of a pay-in-lieu 
grievance on the basis of its contractual agreement with 
the Employer, Operating Engineers Local 139 was not 
making a ﬁcompeting claimﬂ for the work within the 
meaning of Section 8(b)(4)(D
) of the Act and that the 
notice of hearing should be quashed. 
  